Citation Nr: 1703933	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-48 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic skin disability.

2. Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a gastrointestinal/colon disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO has determined that the issues on appeal include (1) whether new and material has been received to reopen a claim for service connection for skin rash; (2) entitlement to service connection for colon condition/irritable colon; and (3) entitlement to service connection for TBI.  With respect to the claim for service connection for TBI, the Board notes that service connection for headaches/residuals of head trauma was adjudicated in December 1983.  It appears that the Veteran is seeking service connection for residuals of the head injury which occurred in January 1980.  As this claim was previously adjudicated, the issue might have been characterized as a claim to reopen a previously denied claim.  The RO, instead, adjudicated the matter on the merits.  As there is no prejudice to the Veteran in undertaking such review, the Board will do likewise.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Claims for service connection for a skin rash was denied by a December 1983 rating decision that was not appealed.

2.  Evidence received subsequent to the December 1983 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for skin rash, and does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Continuing residuals of a TBI were not shown in service or post-service and are not shown to be due to any in-service occurrence or event.

4.  The Veteran's gastrointestinal/colon disorders are not related to his active duty service.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision which denied a claim for service connection for a skin rash is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has not been received; and the claim of entitlement to service connection for a chronic skin disability, claimed as a skin rash, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The chronic residuals of a TBI were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A chronic gastrointestinal disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1983).  The provisions of 38 C.F.R. § 3.156 (b); however, provide that if new and material evidence is received within a year of the decision notice, the evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

In a decision dated in December 1983, the RO denied the Veteran's claim for service connection for skin rash.  The Veteran did not appeal this decision; and new and material evidence was not received within a year of the December 1983 notification letter.  Thus, the December 1983 rating decision is final.    

The Veteran's application to reopen his claim of service connection for a skin condition was received in April 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a skin rash.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The December 1983 rating decision denied service connection for skin rash as there was no rash noted on VA examination.  Based on the grounds stated for the denial of service connection for skin rash in the December 1983 rating decision, new and material evidence would consist of evidence of a current, chronic rash disorder.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has considered the evidence received since the December 1983 rating decision and finds that there is still no evidence of a current, chronic rash disorder.  Accordingly, the Board finds that the evidence received subsequent to December 1983 rating decision is not new and material and does not serve to reopen the claim of entitlement to service connection for a chronic skin disability, claimed as a skin rash.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of the chronic residuals of a TBI or a chronic gastrointestinal/colon  disability is factually shown during service.    

Turning first to the residuals of a TBI, the Veteran apparently received some blunt trauma to his head during service.  In-service records reveal that he received sutures and had normal healing.  He reportedly did not lose consciousness.  Thereafter, private and VA medical records contain complaints of headaches with no significant neurological findings.  A post-service EEG was reportedly normal.  No neurological findings were noted in the years immediately post-service.  Records do not associate the reported headaches with the in-service injury.  Clinical records on file reveal no findings of any continuing or chronic residual impairment that has been related to the in-service injury.  As such, there are no residuals of a TBI to service connect.

Service treatment records indicate that on August 15, 1978, the Veteran reported nausea and vomiting for 12 hours; assessment was gastroenteritis.  On January 22, 1979, the Veteran reported stomach cramps, nausea, and diarrhea for one and one-half days; assessment was gastroenteritis.  On May 31, 1979, the Veteran reported vomiting the night before and that morning; assessment was flu syndrome.  On July 10, 1979, the Veteran reported that he had been throwing up since the day before; assessment was viral gastritis.  On August 28, 1979, the Veteran reported that he had been vomiting all night and having a little bit of diarrhea.  The next day, the Veteran reported that he was still having frequent bowel movements and some nausea.  On February 7, 1980, the Veteran reported loose stools all weekend; assessment was viral gastroenteritis.  

Despite complaints and findings in service of gastrointestinal symptoms, the Board cannot conclude a "chronic" gastrointestinal condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's abdomen was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in February 1980 in conjunction with his separation physical, the veteran denied ever having frequent indigestion, stomach, or intestinal trouble.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic gastrointestinal disorder during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran has more recently been diagnosed as having history of sigmoid colon polyp and left-sided colonic diverticulosis with scattered diverticula as well as recurrent diverticulitis.  Thus, the Veteran clearly has a current gastrointestinal disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current gastrointestinal disability and the Veteran's active duty service.

No medical professional has ever related a gastrointestinal condition to the Veteran's active duty service.  The Veteran underwent VA examination in October 2010.  After review of the file and physical examination, he was diagnosed as having confirmed diverticulosis by surgical resection and colonoscopy.  The examiner opined that the Veteran's currently diagnosed "colon condition" was not related to, caused by, or secondary to his acute gastritis and acute gastroenteritis treated in service.  The examiner explained that gastritis is inflammation of the mucosa of the stomach and gastroenteritis is inflammation of the stomach and intestinal lining.  The examiner further explained that diverticula are pouches which, in this Veteran's case, were formed in the sigmoid portion of the colon, a portion of which was resected, which protrude through the wall of the colon and can become inflamed causing pain and sometimes will perforate causing peritonitis.         

Thus, the record is absent evidence of a chronic gastrointestinal disorder during service and competent evidence of a nexus between the current diverticular disease and the Veteran's active duty service.  

The Board has considered the Veteran's own opinion that he has a colon disorder that is related to his active duty service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current diverticular disease as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
 


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim for entitlement service connection for chronic skin disability, claimed as a skin rash, is not reopened.

Service connection for the residuals of a TBI is denied.

Entitlement to service connection for a gastrointestinal disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


